     Case 4:18-cv-00279-CKJ-LAB Document 419 Filed 09/09/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Herbert Jalowsky, M.D., an individual,
                                          )         No. CV 18-279-TUC-CKJ (LAB)
 9                                        )
               Plaintiff,                 )         ORDER
10                                        )
     vs.                                  )
11                                        )
                                          )
12   Provident Life and Accident Insurance)
     Co., a Tennessee corporation; Unum)
13   Group, a Delaware corporation,       )
                                          )
14             Defendants.                )
                                          )
15   _________________________________ )
16
            Pending before the court is the plaintiff’s motion, filed on August 10, 2020, for leave
17
     to file documents under seal. (Doc. 397) It appears that the defendants do not oppose the
18
     motion. Id.
19
            IT IS ORDERED that the plaintiff’s motion, filed on August 10, 2020, is GRANTED.
20
     (Doc. 397). The Clerk is instructed to file under seal the exhibits lodged at Doc. 398.
21
22
                   DATED this 9th day of September, 2020.
23
24
25
26
27
28
